                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

JEROME L. JOHNSON,                                   )
                                                     )
                              Plaintiff,             )       No. 1:19-cv-00698
                                                     )
                      v.                             )
                                                     )       Honorable Ellen L. Hollander
BALTIMORE POLICE DEPARTMENT, et al.                  )
                                                     )
                              Defendants.            )

                                AFFIDAVIT OF ALEX WEBB

       I, Alex Webb, state and swear, under the penalties of perjury, as follows:
       1. I am over the age of 18 and am competent to testify to the facts herein.
       2. I am an employee of Planet Depos, the company that administered the deposition of
          Paul Burton on December 10, 2020.
       3. I have reviewed the Court’s Order Regarding the Inadvertent Recording of a Court
          Proceeding that was filed on December 28, 2020.
       4. Planet Depos consents to the terms of the Court’s Order and will promptly comply
          with the applicable provisions of the Order.



I hereby declare and affirm under the penalties of perjury that the foregoing representations are
true and correct.


Dated: Jan 04, 2021                          _____________________
                                                   Alex Webb
